Citation Nr: 0727798	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for low back strain, 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  


FINDING OF FACT

The veteran's low back strain has been evidenced by 
functional impairment that equates to forward flexion no 
worse than 45 degrees, extension no worse than 10 degrees, 
bilateral lateral flexion no worse than 10 degrees, left 
rotation no worse than 15 degrees, and right rotation no 
worse than 20 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was afforded a VA examination in November 2004.  
He reported moderate pain in the lumbar spine, hips, 
sacroiliac joints, and groin to the front and side of his 
legs.  He said the pain radiated to his legs.  He was noted 
to use a cane.  He denied urinary frequency and urgency, 
fecal incontinence, visual dysfunction, paresthesia, falls, 
dizziness, and unsteadiness.  He reported daily leg and foot 
weakness and weekly numbness.  He reported flare-ups 
averaging two to three days in duration.  Physical 
examination revealed positive Lasegue's sign and positive 
Waddell's.  The veteran's posture was noted to be normal.  
His gait was antalgic.  There was no kyphosis, lordosis, 
reverse lordosis, or scoliosis.  The examiner reported that 
there was muscle spasm, localized tenderness or guarding 
severe enough to be responsible for an abnormal gait.  
Sensory examination was noted to be normal.  Active and 
passive flexion was to 65 degrees with pain at 50 degrees, 
active and passive extension was to 20 degrees with pain at 
10 degrees, active and passive left lateral flexion to 15 
degrees with pain at 15 degrees, active and passive right 
lateral flexion was to 10 degrees with pain at 10 degrees, 
and active and passive right and left lateral rotation was to 
35 degrees with pain at 35 degrees.

Associated with the claims file is a letter from N. Holman, 
D.C., dated in October 2005.  Dr. Holman reported that the 
veteran was under his care for severe degenerative joint 
disease due to an injury in service.  

The veteran was afforded a VA examination in January 2006.  
He denied urinary incontinence, fecal incontinence, leg or 
foot weakness, numbness, visual dysfunction, paresthesia, 
falls, dizziness, unsteadiness, urinary retention, or 
obstipation.  The veteran reported flare-ups which were 
related to increased activity which resulted in bending and 
an antalgic gait.  He denied muscle spasm.  He reported 
decreased motion, stiffness, weakness in his lumbar spine, 
and pain.  He said he had pain which radiated to the right 
lateral hip and thigh.  The veteran was noted to have normal 
posture and head position.  His gait was noted to be 
antalgic.  The examiner reported that the veteran did not 
have kyphosis, lumbar lordosis, scoliosis, or reverse 
lordosis.  Sensory examination was noted to be normal.  
Active flexion was to 75 degrees with pain at 70 degrees, 
passive flexion was to 80 degrees with pain at 70 degrees, 
active and passive extension was to 25 degrees with pain at 
25 degrees, active and passive left lateral flexion was to 20 
degrees with pain at 20 degrees, active right lateral flexion 
was to 23 degrees with pain at 23 degrees, passive right 
lateral flexion was to 25 degrees with pain at 20 degrees, 
and active left and right lateral rotation was to 30 degrees 
with pain at 30 degrees.  The examiner noted that the veteran 
had additional loss of flexion due to pain.  The examiner 
said the veteran was able to flex to 45 degrees after 
repetitive use.  

The veteran provided testimony at a Travel Board hearing in 
September 2006.  He testified that he takes Ibuprofen and 
Lortab at times but he said he tried to stay away from the 
Lortab because it affected his thinking.  He said he only 
took the Lortab when the pain in his back was very severe.  
He said he used to go to a chiropractor but he no longer sees 
the chiropractor.  He said doctors could not do anything for 
his pain and the visits were expensive.  He said mowing his 
lawn takes three times as long as it used to because he has 
to slow down because of his back.  He said he uses a self-
propelled mower.  He said he can no longer play golf, hunt, 
or bowl.  He testified that he has a hard time with 
maintenance around his house because he is limited by what he 
can do.  He said he can no longer work as a car salesman due 
to the rigors of the job.  He said he went back to work in 
the business office, which decreased his pay by fifteen or 
twenty thousand dollars per year.  He denied flare-ups of 
pain where he remains bedridden and cannot go to work.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).

The veteran's chronic low back strain is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Under Diagnostic Code 5237, a 20 percent evaluation is for 
application with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Here, in applying the criteria to the medical evidence of 
record a rating higher than the assigned 20 percent is not 
warranted.  At the time of the November 2004 VA examination, 
the evidence showed that the veteran could actively and 
passively flex his thoracolumbar spine to 65 degrees.  The 
combined range of motion was 180 degrees.  None of the range 
of motion testing warrants an evaluation higher than the 20 
percent evaluation currently assigned.  The veteran was noted 
to have muscle spasm, localized tenderness or guarding severe 
enough to be responsible for an abnormal gait which warrant 
an evaluation no higher than 20 percent.  At the time of the 
January 2006 VA examination the veteran was noted to have 
active flexion of the thoracolumbar spine to 75 degrees and 
passive flexion to 80 degrees.  The combined range of active 
motion was 203 degrees.  None of the range of motion testing 
warrants an evaluation higher than the 20 percent evaluation 
currently assigned and in fact the veteran's range of motion 
improved from the time of the 2004 VA examination.  The 
examiner reported that the veteran did not have kyphosis, 
lumbar lordosis, scoliosis, or reverse lordosis.  The 
examiner noted that the veteran had an antalgic gait which 
warrants an evaluation no higher than 20 percent.  Sensory 
examination was normal at both VA examinations.  As noted 
above, the January 2006 examiner said the veteran was able to 
flex to 45 degrees after repetitive use.  The examiner also 
identified specific points at which the veteran experienced 
pain.  Even with consideration of the reduced ranges of 
motion due to pain, and with repetition, the functional loss 
does not equate to a rating higher than 20 percent.  To 
warrant the 40 percent rating, functional losses would have 
to equate to flexion at 30 degrees or less, or to favorable 
ankylosis, neither of which is approximated in this case.  In 
sum, a higher evaluation for the veteran's service-connected 
low back strain is not warranted.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected low back strain has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating in 
September 2004.  He was informed that the evidence must show 
that his service-connected low back strain had worsened.  He 
was advised to submit any evidence he had to show that his 
disability had worsened and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in a 
May 2006 supplemental statement of the case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the veteran 
was afforded two VA examinations.  A letter from the 
veteran's chiropractor was also obtained.  No duty to assist 
was unmet.


ORDER

Entitlement to an increased rating for low back strain, 
evaluated as 20 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


